Kupferman, J., concurs separately in a memorandum as follows:
As Chief Judge Sol Wachtler stated in his State of the Judiciary address, on February 24th:
"The Individual Assignment System (IAS) is a method of case processing by which the judge assigned to a case at its inception handles the case exclusively to its conclusion. No longer are cases heard piecemeal by a succession of different judges as occurred under the former master calendar system. Under the IAS, our goals are that every appearance of litigants or attorneys before a judge will contribute meaningfully to the progress of the case to disposition, that effective legal services and caseload and information management services. will be delivered to judges, that all actions will reach disposition within a reasonable period of time, and that the quality of judicial decisions will be enhanced by greater familiarity of judges with the facts and issues in cases assigned to them.
"The Individual Assignment System also improves the ability of judges to give measured, efficient consideration to matters assigned to them and permits more effective processing of cases at each stage in a manner that promotes public confidence in the courts. Flexibility has been built into IAS in order sensibly to take account of local or individual practices and of special or extraordinary circumstances.”
While I concur in the determination because there is a gap in the information available to us in order to decide on appeal the question of summary judgment, I believe the court goes too far in its analysis of the IAS court approach.
If the IAS system is to cut through the various technicalities which help to clog the judicial process, the procedure by the IAS Judge in this case was not only proper but also desirable.
We, however, have a different function, which is to analyze the result in terms of legal adequacy and, therefore, we require a record in order to make a determination. Accordingly, we should ask that, after the IAS court has made its determination, for the purpose of appeal, there should be a record approved by the court "reflecting the respective positions of the parties on the particular issue” (Matter of Grisi v Shainswit, 119 AD2d 418, 422).
To the extent that the approach of IAS presents a conflict with the appellate process, the Office of Court Administration should consider proposals to bring them into harmony.